—In an action to recover damages for personal injuries, the defendant Cleasby Manufacturing Company, Inc., appeals, as limited by its notice of appeal and brief, from so much of an order of the Supreme Court, Rockland County (Bergerman, J.), dated May 7, 1993, as, upon renewal, denied its motion to dismiss the complaint and all cross claims insofar as they are asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly found that the plaintiff had acquired personal jurisdiction over the defendant Cleasby Manufacturing Company, Inc. (hereinafter Cleasby), pursuant to CPLR 302 (a) (3) (ii) (see, Darienzo v Wise Shoe Stores, 74 AD2d 342).
Since the defendant was able to submit reply papers, the Supreme Court did not improvidently exercise its discretion by considering the papers submitted by the plaintiff in opposition to Cleasby’s motion, even though they were untimely served pursuant to CPLR 2214 (b). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.